DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 6/21/2022 have been received and entered. Claims 3-4, 9-10, 15-16 and 20 have been cancelled. Claims 1-2, 5-8, 11-14 and 17-19 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct informalities as follows: 
Claim 1, line 37, changes “data” to --data;--
Claim 8, line 16, changes “formations” to--formations;--

 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-8, 11-14 and 17-19 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1, 8 and 14. The prior art fail to teach “…wherein reducing a residual energy between the first time-delayed and the second time-delayed signal comprising: applying…determining…; and if the residual energy does not meet the predetermined condition,…taking a partial derivative of the objective function with respect to velocity to determine a directional change of the velocity; updating the initial velocity…updating the initial source wavelet via a source estimation algorithm by minimizing a difference between a modeled green-function and the received set of observed seismic data forming a new source wavelet; performing a wavelet simulation…converting the received set of observed …converting the new modeled seismic data into a new second time-delayed signal; applying the objective function to the new first time-delayed signal and the new second time-delayed signal to determine a new residual energy; and determining whether the new residual energy satisfies the predetermined condition”. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not ben found, taught or suggested in the prior art of record, that make these claims allowable over the prior art. 
The closest prior art, Gao et al “Full waveform inversion algorithm based on time shift non-linear operator”, pages 1297-1302, discloses computer product program in performing operation of receiving set of observed seismic data, receiving an initial velocity model and an initial source wavelet, performing wavefield simulation, converting the received set of observed seismic data, converting the modeled seismic data, optimizing the initial velocity model, reducing a residual energy (pages 1297-1302, Introduction, “pre-stack seismic data”; “linear gradient model,”, “Ricker Wavelet”, “Full waveform inversion”, “time shift full waveform inversion”, “Comparison of TSFWI with different time shift t0” and equations 1, 7-9), but does not expressly disclose the above features of the claims 1, 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Sun (US 11307317) discloses systems and methods for data acquisition design of source and receiver location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865